Citation Nr: 1710565	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post left L4-5 microdiscectomy and foraminotomy lumbar scoliosis with lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1978 through August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's treatment records from Broward County VA Outpatient Clinic (OPC) indicate that the Veteran was seeing an outside physical therapist and chiropractor regularly.  See September 2010 Primary Care Note and Addendum; August 2010 Physical Therapy Progress Note.  The evidence currently of record does not include relevant treatment records from the outside physical therapist or chiropractor.

In a July 2013 Report of General Information, it was noted that the Veteran "stated that she will be seeing her private doctor for her back condition at the end of July and submit the evidence before the file is sent to BVA in August."  It was also noted that the Veteran "said that the evidence would show that her back meets the 20 [percent] evaluation criteria, which would satisfy her appeal on her back."  The evidence currently of record does not include updated treatment records from the Veteran's private doctor.  

On remand, the AOJ will conduct further development as needed including (1) assisting the Veteran in obtaining outstanding treatment records and (2) affording the Veteran another VA examination to ascertain the severity of her back disability. 

Accordingly, the case is REMANDED for the following action:
1. The AOJ should contact the Veteran and ask her to identify any outstanding, relevant treatment records to include records from outside physical therapists, doctors, and chiropractors.  The AOJ should assist the Veteran in obtaining any outstanding, relevant treatment records identified.  

The AOJ should obtain any outstanding VA treatment records to include records from the Broward County VA OPC and any other identified VA facilities.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected back disability, to include its functional impact on her employment.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the back.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After the above development has been completed, the AOJ must readjudicate the claim.  If the benefit sought remains denied, the AOJ must provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




